Title: To James Madison from Francis Preston, 5 July 1812
From: Preston, Francis
To: Madison, James


Dear Sir
Abingdon July 5h. 1812
I am well aware that the War department is the proper channell through which applications ought to be made for appointments in the Army, but a circumstance attends this Case which seems to forbid my applying through that department, and indeed it is one from its delicacy almost arrests my making any application. But from the Ardor of the Youth applying, the interest I take in his Wellfare and the Hope he will conduct himself usefully and meritoriously has induced me to adopt this mode, which act of troublesome familiarity I hope you will excuse. I enclose his letter written to me from Yale College. You’ll perceive he bears my name. You know too well my domestic situation to believe Mrs. Preston has a Son old enough to enter the Army. I am therefore with shame to confess this Young man to be the fruit of Youthfull folly. But to justify me to myself and to him I have given him as ample an opportunity for an Education as this Country affords and have the pleasure to say he has embraced it with avidity and success. He is of the most manly form and robust constitution and I do believe well calculated both in mind and body to serve his Country. He will accept of any Commission which may be now vacant that you will confer on him.
I confess Sir I feel doubtfull of the propriety of this familiar correspondence, but calculating on my former standing with you and the Real friendship I have toward you I have ventured, and having ventured, I will hazard another observation of a delicate nature, which however I hope is unnecessary but it is predicated on the best motives towards you. Colo Alexander Smyth is unworthy of Confidence. He is not now the Enemy of the Administration because the contrary is his interest, but should his requests or Ambition be disappointed there is no hold on his Integrity for a correct course. I speak this from experience perhaps it may be from prejudice, we are at enmity and of a very long standing. At all events cautious prudence is the better course to be exercised towards him. Should any occasion make it necessary that this declaration be made public I hold myself responsible for it. With Sentiments of personal friendship and Esteem I am Dear Sir Your Mo Obt Srt
Frans Preston
PS. If the Commission for the Treaty at Piqua is not filled up and you believe me Competent to share in its duties I would with gratitude accept the appointment.
